ORDER
STEPHEN W. THOMPSON of AVALON, who was admitted to the bar of this State in 1975, having been found guilty after a jury trial in the United States District Court for the District of New Jersey of the violation of § 18 U.S.C.A. § 2251(a) and 2 (sexual exploitation of children), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), STEPHEN W. THOMPSON is temporarily suspended from the prac*285tice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEPHEN W. THOMPSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEPHEN W. THOMPSON comply with Rule 1:20-20 dealing with suspended attorneys.